Order unanimously reversed, with twenty dollars costs and disbursements to the appellant, and the motion to vacate the subpoena duces tecum granted without prejudice to the issuance of a subpoena duces tecum on behalf of plaintiff directed to appellant, but limited to papers, books and records in appellant’s possession or control relating (a) to the stock or assets of the New York Hockey Club, Inc., and (b) to any agreements or memoranda of agreements between New York Hockey Club, Inc., and William V. Dwyer or appellant. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.